OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                                       AUSTIN
  GROVER   SELLERS
  ATrorrJwGcNE”AL

Bonozuble T. B. Whitehurst,Member
Texas %.aon Board
P. 0. BOX No. 1768
Beaumont, Texas

            i
                                            CoMtrllotion0r the talm -prison
                                                                     m oontalne6




                                                          I Prlron system oertain
     employeea In t                                       at in addition ta their
     salarise *Hourn                                       all Prison Pntduoad
     Food Pro4uotr’
                                                           lntith a to a 33r 00a
                                                            That is, are they
                                                          sploela,oondimante,oto.
                                                          ly the Priron Systom.
                                                          itlsd to get such mer-



                     budget of the Texas Prieon syetem detailad amount8
                    ndlrldual joba. In other words?,lllcrteatl or having
     an over-all total rigurs to be divided up aa the management tig@iit
     desire eaoh emplo~es it3v0tOa a ap00iri0 amount. I hare a que8tion
     whioh I will thank you to answer ror me. Can one individual    060~~3
     two positlona and draw two aalarlea at the same time?
                "In other worclrde,
                                oould one xan be:
                     ksrlstant benan     Manager
                               h
                     Cotton Cla8rror
Ron. T. 1:.-i;hlteilur-.t
                     - Fag0 2


             "Can one man be: Exeoutloe Eleoretary
                                        &
                              Purahasing Olsrk
             Van one man be1                 Pharmaclat
                                                       h
                                             Medioal Supervisor
             "Can one man be: Superintendentor Building construction
                                       k
                              Superintendentor Lloense Plant
             Thn one man bet Meohanio
                                                       6:
                                             Livestook Supervisor
             "Can one man be: Asdstant General Manager
                                        k.
                              Llvestook Supervisor
          with rrforenos to your question aa to whether certain em-
ployees are entitled to receive Wall,foo4 produat8  handle4 through
tho Commimary*,  we resteryou to the rOllOWbi8  appropriation itom,,
contained in S.B. 917, Ch. 978, pp. 904-907, Aots Of the 49th Leg.,
    9

                                       "TEXAS PEZSON SYSTEM
                         Salaries                                                 For the Yeare Ending
                                                                                             Aur4; 31,

"1. General managsr, with house, water,
    rtm and lights ana prison produaea
    rood p2-04u0te.. . . . . . . . . . . . $0,000.00                                        $6,000.00
*e. Assistant genenlrmrnegor, with houao,
    water, fuel and llghtr, with prleon
    pmduoed food produotr . . . . ~. . . .                                      2,83l5
                                                                                     .oo     2,835;00
R
     .   .   .   .   .


u35. Yiarden,with home, water,  lights,
     rue1 and prison produoed rood moduate                                      3.300.00     3,300.oo
”.       .   .   .   .

'45. Frlnt shop superintendentwith house,
     water, lights, fuel an4 prison pro-
             duoed        iood   products.      .   .   .   .   .   .   .   .   2,475,OO     2.476.00
PI
     .   .   .   .   .
Ron. T. 8. mltehurat -             Page   3


    Y3alarie8                                               For the Yucrr En&inn
                                                         AU 6t 31,     “Ufo”,“, 31,
                                                           tip
                                                            946
“52. SuperinWmdant of Stat0 Fsnm Indus-
     trier end Central State Fuma, with
     hou88, lights, water and ru0i and
     primn oroduoed mod oroduot&.   . . . & 3,1?30.00                 $ 9,150.00
*s3. Ten (10) UniP.~mma~err,with hou80r
     wntef, llghtm, fuel and prlro vro-
                        , none to LoeeU
                         . . . . . . . . . 18,B44.00                   18.864.00
D

"37. 17 Ad8tant Unit menagrxm,                with hOtlleI
     water, ruel,
                                                                       E3,u31.00
"    . l     .   .


"64. Dog aeraeeut8,nene.to esoosd ~1,300.-
     00 p er year, with house, water, lights,
     mi,     and pPisOn DmdUO64 fOO4 DmdIIOtq 19,87&.00                19,B7E.o0
0    .   .   .   .

*a. Falrm rt@wmIa   With hi%M  water, fuel,
    lights snd p&wn    o*4uoQd it-304DrOduOto
    none to eroe?d 31 330 00 per year. . . 23,04!LOO                  1a2,043.00”
     ( u nder a o o r lng   o& i     l


          In rlow of the plain Iwaning of the 1&18~       *prloon pro-
duoed food pro4uaW' a6 used in tho above Quoted ltrraria the Ap ro-
priation Aot, it la.our oplnl~n that the     raona holdln~ the pa8Ptlons
above mentioned muld br antitled to reoep"  ve, a8 p8z-t Or tblr oompen-
l(Ltkon,only 8uoh food pmdwtr that have barn aoturLly produo by
the state t‘rlsonSyetem. %?n are theretorrr   a4vies4 that the tern,
*prison produasd rood praduote" 08 U8uadin the above mOntfOn44 8ppI7J-
pri8tlon it&m wcdd not inolude suah produotr that have been puroh8884
frum the outside to 8upply the StaCe Prison 9y8teIIL
          Xith refesenae to your guertiorm BB to whetb,erone individual
my oooupp tro po8itime and draw two salamlr at the came tine, we 0811
Co yo?jrattantionthe folla~ina!lan$ua$e oontatns4 in Saa. 33 of Rrt.
xvx or tha constitution of Twui~
                                                                         744


Bon; T. N. WhItehurst   - Page 4


             “The socounting offioon     of thLe Strta &all
     neither draw nor pay a warrant upon tha Trea8ury in
     ravor of any parson, r0r salary or ocrapaaaation aa
     agent, offioer or appointee,      mbo hblda at the IMBIO
     time any other offloe     or position or honor, trust or
     profit,    under this State or the United States, sroapt
     aa prescribad     in thla Constitution.W
            In Opinion No. ,04607, a copy of whloh wa anolbse hsre-
with, this departmant oonddered     the above quoted aonatitutional
proolaion as it applies t6 the holding or two poaltlona under thla
state. In that opinion it was held that a etate amployeo oould not
rsoelre any salary or oompenaatlon from the atate while holding two
DoeltloIls.   We oall your atbentioa to the followlnbs- lat.lRuS~e
                                                              --   oon-
kalned in the above kantloned opinion:
           uConald6ring the broad &neral purporre intended to
     be served by this aaation or the Conatltutlon,      wa are or
     the opinion that tha oonatruotlon   or the term *app;d&ee*
     ae meaning and ambraoing ‘amploywl     is raqulrad.
     reaaom prompting the adoptfon of the polioy ara just as
     oompcllltig, and the evil  to be averted ‘the same in the
     oase of tho amployaa of the Stata why oontraata to render
     aervloa ior salary or oompensatlon, aa fn the oars or the
     orrieer or agent.
           *You are thrraiora .adriaed  that  if a phyaiolan  am-
     ployed part time by one inatltution     or ths state aooapta
     and bolda a almllar plaoe!in    another inotitution   at the
     aame tlxie, he oan not reoeive a salary or.aompanaatlon
     for either poaltion durSng tha period or time that both
     am held.R
           Wa nota that saoh of tha poqftlona    inquired about are
llated fn the 1945 Appropriation    Aot (SiB.  317, Aota 49th Leg.)    aa
aeparats positions  with a atipulatad   ocwip6nsation   far aaoh pohtion.
In viaw or the above mentioned opinion whioh has been ooneiatantly
followed by this departmant , you ara advised that when one individual
holds two positions   he oannot reoelra a salary or oonpanaation ior
either poeition during the period or time that both poaftlono       are held.
This holding is applioable   to each of the   *oombinations~   or posltlons
listed  in your request with rerarenoe to one parson holding two poal-
Mona and noelving     oompensation for both poaltions.
    Hon. T. N. Xhitehurat   - Page 5


              we trcet that the above and toregoing    will    satlefaotorlly
    answer your inquiry.
                                           Yours very truly
                                       ATl'Ul3iiO~ML          OFTEXAS




    JA?Z:djm




.